Appeal from a decree of the Surrogate’s Court of Otsego County, entered upon a verdict directed by the Surrogate after a contest before a jury, which admitted to probate the last will and testament of Eva E. Johnson, deceased. Decedent was survived by two nephews and a niece. Ho mention was made of her niece in the will, but small bequests were made to her two nephews. The bulk of her estate was left by a residuary clause to proponent, who was not a relative. Proponent [respondent herein] offered credible testimony from respectable witnesses to prove the proper execution of the will and that the decedent possessed testamentary capacity. Contestants [appellants -herein] offered no proof to the contrary sufficient to create issues of fact. The direction of a,verdict was proper. Decree affirmed, without costs. All concur.